NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

SMITA A. PATEL,
Petitioner,
v.
MERIT SYSTEMS PROTECTION BOARD,
Respondent,
AND
UN`ITED STATES POSTAL SERVICE,

Interuenor. "

2012-3113

Petition for review of the Merit Systems Protection
B0ard in case no. CH0353110410-I-1.

ON MOTION

ORDER

The United States Postal Service (USPS) moves
without opposition to reform the caption to name the Merit
Systems Protection Board as the respondent and for leave
to intervene.

SMITA PATEL V. MSPB 2

Pursuant to 5 U.S.C. § 7703(a)(2), the Board is
designated as the respondent when the Board's decision
concerns the procedure or jurisdiction of the Board. In this
case, the Board dismissed the appeal for lack of
jurisdiction Thus, the Board is the proper respondent in
this petition for revieW.

Accordingly,
I'r Is ORI)ERED THAT:

The motion to reform the official caption and to inter-
vene is granted. The revised official caption is reflected
above. The Board and the USPS should calculate the due
date for their response briefs from the date of filing of this
order.

FoR THE CoURT

J“N 2 1  /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Smita A. Pate1

Joseph A. Pixley, Esq.

Ca1vin Morrow, Esq. LED
s1 e,e".=':§§.zi"§.eb'-=r:°“

JUN 2 1 2012
JANHURBALY
CLE¥K